     1
     2
     3
     4
     5
                                               JS-6
     6
     7
     8                       UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
     10
          EMANUEL SHAOULIAN, M.D.,         Case No. 8:18-cv-01108-CJC (KESx)
     11
                    Plaintiff,             (Hon. Cormac J. Carney)
     12
              vs.                          ORDER DISMISSING ENTIRE
     13                                    ACTION, WITH PREJUDICE
        MONARCH LIFE INSURANCE
     14 COMPANY, and DOES 1 through 10,
        inclusive,                         Federal Rule 41(a)(1)(A)(ii)
     15
                   Defendants.             Complaint Filed: May 15, 2018
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
HI




                                                                          302592336v1 0996097
                             1                                            ORDER
                             2
                                         IT IS HEREBY ORDERED that the above-captioned action is dismissed,
                             3
                                   with prejudice, pursuant to the stipulation of the parties, with each party bearing his
                             4
                                   or its own attorneys’ fees and costs and waiving all rights of appeal.
                             5
                             6
                                   Dated: ___October 12, 2018                     ________________________
                             7                                                    Hon. Cormac J. Carney
                                                                                  United States District Judge
                             8
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                              1
  Los Angeles, CA 90071-2043                                                                                302592336v1 0996097
         213-680-2800
